DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/27/2022 and 05/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wittenbreder (U.S Patent No. 6304065 B1).
Regarding claim 1, Wittenbreder discloses a switching power converter system that is operable in a boost mode in which a power signal flows in a power signal path from an input node to an output node to provide a stepped-up power signal at the output node (see fig. 6 and 12-13, and abstract), the power converter system comprising: 
a switching circuit (via switches S1 or 108 and S2 or 109) coupled to the input node (see fig. 6 and 12-13); 
a first inductor (103) coupled between a first terminal of the switching circuit and the output node (see fig. 6 and 12-13); 
a second inductor (104) coupled between a second terminal of the switching circuit and a reference node (see fig. 6 and 12-13); and 
a control circuit (which is a control circuit) configured to provide switch control signals to respective switches in the switching circuit (108 and 109) to configure the converter system to operate in the boost mode (see 6 and 12-13, col. 8, lines 32-49).
Regarding claim 2, Wittenbreder discloses the power converter system of claim 1, further comprising a capacitor (which is a capacitor C1 or 110) coupled in parallel with the switching circuit (108 and 109), (see fig. 6).
Regarding claim 3, Wittenbreder discloses the power converter system of claim 1, further comprising a load circuit (which is a load) coupled between the input node and the output node (see fig. 12 and 13).
Regarding claim 5, Wittenbreder discloses the power converter system of claim 4, further comprising an output capacitor (which is a capacitor Cout) coupled in parallel with the load circuit (see fig. 12 and 13).
Regarding claim 6, Wittenbreder discloses the power converter system of claim 1, further comprising a load circuit coupled between the output node and the reference node (see fig. 12 and 13).
Regarding claim 9, Wittenbreder discloses the power converter system of claim 1, wherein the switching circuit includes: 
a first switch (S1 or 108) in a signal path between the input node and the output node (see fig. 6 and 12-13); and 
a second switch (S2 or 109) in a signal path between the input node and the reference node (see fig. 6 and 12-13).
Regarding claim 13, Wittenbreder discloses a transformerless power converter system (see fig. 6 and 12-13) comprising: 
a first terminal configured to receive a lower-voltage input signal (see fig. 6 and 12-13); 
a second terminal configured to provide a continuous-current output signal having a relatively greater voltage magnitude than the lower-voltage input signal (see fig. 6 and 12-13, col. 7, line 43 through col. 8, line 10); 
a first switch (S1 or 108) coupled to the first terminal and configured to selectively pass signals to the second terminal via a first inductor (103), (see fig. 6 and 12-13); 
a second switch (S2 or 109) coupled to the first terminal and configured to selectively pass signals to a reference node via a second inductor (104), (see fig. 6 and 12-13); 
a load circuit (which is a load) configured to receive the output signal (see fig. 12 and 13); and 
a control circuit (which is a control circuit) configured to control the first switch (S1 or 108) and the second switch (S2 or 109) based on information about the output signal (see 6 and 12-13, col. 8, lines 32-49).
Regarding claim 14, Wittenbreder disclose the system of claim 13, further comprising: 
the first inductor (103) coupled between the second terminal and the first switch (S1 or 108); the second inductor (104) coupled between the second switch (S2 or 109) and the reference node (see fig. 6); and 
a capacitor (which is a capacitor C1 or 110) coupled between the first and second inductors (103 and 104), (see fig. 6 and 12-13).
Regarding claim 16, Wittenbreder disclose the system of claim 15, wherein the load circuit is coupled between the first terminal and the second terminal (see fig. 12 and 13).
Regarding claim 17, Wittenbreder disclose the system of claim 15, wherein the load circuit is coupled between the second terminal and the reference node (see fig. 12 and 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenbreder (U.S Patent No. 6304065 B1) in view of Murphy (U.S Publication No. 20200084846 A1).
Regarding claims 4, 7 and 15, Wittenbreder discloses all the limitations of the power converter system of claims 3 and 6, and the system of claim 13, except for specifying that wherein the load circuit comprises one or more light-emitting diodes.
Murphy, on the other hand, discloses an LED driver comprises a converter 110, e.g. a boost converter, to step up voltage from an input voltage Vin to an output voltage Vout for driving a load 160, which may be one or more LED's or one or more LED strings, for example (see fig. 1, paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the load circuit as taught by Wittenbreder with the load comprises one or more LED as taught by Murphy with an LED driver comprises a boost converter to boost an input voltage to a desired output voltage to power one or more LED strings (see abstract by Murphy).
Regarding claim 8, Wittenbreder in view of Murphy discloses the power converter system of claim 7, further comprising an output capacitor (114) coupled in parallel with the load circuit (see fig. 1, paragraph [0019] by Murphy).
Regarding claim 18,  Wittenbreder disclose a method for providing a stepped-up power signal to a load circuit using a converter system having input and output nodes (see fig. 6 and 12-13), a switching circuit including first and second switches (which is switch S1 or 108 and switch S2 or 109, a capacitor (which is a capacitor C1 or 110) provided in parallel with the switching circuit (S1 or 108 and S2 or 109), a first inductor (103) coupled between a first terminal of the capacitor (110) and the output node, and a second inductor (104) coupled between a second terminal of the capacitor (110) and a reference node (see fig. 6), and a control circuit (which is a control circuit) for controlling the first switch (S1 or 108) and the second switch (S2 or 109), (see 6 and 12-13, col. 8, lines 32-49), the method comprising: controlling, using the control circuit, the first switch (S1 or 108) in a first power signal path to change an amount of a power signal flowing from the input node to the first inductor, and controlling, using the control circuit, the second switch (S2 or 109) to change an amount of the power signal flowing from the reference node to the input node; and receiving the power signal at the load circuit (which is the load), wherein the load circuit is referenced to one of the input node and the reference node (see 6 and 12-13, col. 8, lines 32-49).
Wittenbreder does not explicitly disclose the load circuit comprises one or more light-emitting diodes.
Murphy, on the other hand, discloses an LED driver comprises a converter 110, e.g. a boost converter, to step up voltage from an input voltage Vin to an output voltage Vout for driving a load 160, which may be one or more LED's or one or more LED strings, for example (see fig. 1, paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the load circuit as taught by Wittenbreder with the load comprises one or more LED as taught by Murphy with an LED driver comprises a boost converter to boost an input voltage to a desired output voltage to power one or more LED strings (see abstract by Murphy).
Allowable Subject Matter
Claims 10-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/02/2022